Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because “Figure for the abstract: Figure 2” should be deleted, as such presents a second paragraph.  Correction is required.  See MPEP § 608.01(b).

The drawings are objected to under 37 CFR 1.83(a) because they fail to show either (1) damper between housing and penetrometer (claim 3), or (2) reversible and magnetic connections (claim 4) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

damper between housing and penetrometer (of claim 3) is not in specification.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 4, what makes for a “reversible” connection?   What structure provides for such?  Is something actually turned around, turned inside out, is a mechanical (or electric) switch turned, or even something else?  Para 74 provides for no suggestion.  There are no examples, no suggestion as to where one may turn, no prior art that suggests what such might mean.  No suggestion as to what the goal is to even provide for any basis for guessing/experimenting.    
As to claim 4, what is the structure (if any) that provides a magnetic connection?  Note that Para 108 (Pub) refers to “magnetic means” which is inherently a functional statement that inherently lacks any structure.  Is such an element added to structure of Figure 2, or does such replace something in Figure 2?  There is no example, there is no suggestion as to where one may turn, no prior art that suggests what such might mean.  No suggestion as to what the goal is to even provide for any basis for guessing/experimenting.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As to claim 12, is this claim a method or apparatus?  35 USC 101 calls for one or the other, but not some combination.  The term “uses” (line 2) suggests that the claim is both, as the term “uses” separates structure from steps.  Possibly, instead of “uses”, the method claim should call for – providing the measuring device of claim 1 - -  as providing insures that the structure part of a step.  Such would eliminate the ambiguity in the 112(b), as well as elimination the 112(d) in the next paragraph.
Claims 12,13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12’s “uses” suggests that the subject matter “claim 1” is merely intended to be used in the method, in effect, seemingly removing some/all of the limitations of device claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
QIAO ‘586 teaches a soil probe including angle sensor 3b and accelerometer 3c that’s employed to measure soil strength.  However, such does not suggest employing a soil distance sensor as described in Applicant’s claim 1.
LIU et al ‘747 teaches detecting soil properties with device, including: penetrometer 13 operatively connected to an accelerometer 2.  The penetrometer is driven by an impact weight 5.  The However, there is no suggestion of a soil distance sensor as described in Applicant’s claim 1. 
Lee et al ’757 teach a soil test device, including penetrometer 110, acceleration sensor 119, and wireless units 150,160,170.  
Benz et al ‘725 teach a penetrometer 4 with acceleration sensor 305, the sensor of which allows for determination of soil condition and displacement of the penetrometer into the soil.  However, such does not suggest employing a second/additional soil distance sensor as described in Applicant’s claim 1.
Zacny et al ‘598 (listed 1449) teach a device, including: battery; electronic system which employs a laser distance sensor to measure distance between the device and surface of soil; and processing unit to measure penetration rate in blows per minute, the blows coming at a frequency that’s varied until the rate of penetration is either ‘within a desired range” or “constant” (para 14).  The blows are caused by a hammering force on a rod that that is driven into the soil.  The hammering force is a “repetitive hammering force” (italics added, claim 1) that’s applied by a percussive module (claim 3), and thus not variable.  It would have been obvious to employ a housing over sensitive elements to permit the device to be effectively stored, or ever held in a vertical orientation.  However, due to the “repetitive” hammering force, there is no suggestion of employing an accelerometer that measures (“measure”, line 7) acceleration.  Again, as the rate of blows is the variable (at repetitive hammering force) that determines soil condition, the blows are applied at a constant force.  
Waxse ’598 teaches (Para 35) use of a percussive hammer to test soil, the hammering providing a constant energy based on hammering frequency (Para 17).  The tester has an accelerometer (Para 11) employed to determine velocity.  However, the accelerometer is not with Zacny in any manner. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861